'WalkeR, J.,
stating the case for his dissent: In dissenting from the opinion of the Court, and the order directing a new trial, I find it necessary to restate the testimony to some extent, so that the salient facts may *210appear/as I find them in the record. They will be stated sufficiently to give plaintiff’s case its full strength, and the benefit of all material or relevant facts. (The italics below are mine.)
The plaintiff testified as follows: “I went to the Camp Manufacturing-Company, and Mr. Rowe came over here and offered me a job, and told me to go to Mr. Camp. Mr. Rowe had been down to see Mr. Camp. Mr. Camp wrote me, or the Camp Manufacturing Company did, and I was employed over there at the time. I then decided to accept the position with them and wort for them. I had my conversation with Mr. John Camp about the employment. I was employed by Mr. Gamp, of the Gamp Manufacturing Company. I just had a letter from Mr. Camp, from him individually, about my employment. The letter wasn’t signed individually, but it was signed Camp Manufacturing Company, and Mr. Camp dictated it. When I first went to work they paid me every two weeks, I believe. I got my pay envelope. It was marked on it from the Camp Manufacturing Company. They just handed me the pay envelope. My time was kept. I never did get one with the Carolina Timber Company on it. ... I was injured on 13 July, 1918. I was coming around the end of the dust house, between the dust house and the mill, and I noticed that the big chain that fed the cross chain that went into the fireroom and 'fed the chain that went to the boiler had stopped; in fact, the main chain that pulled the dust from the dust house — to make it short, I noticed that the pilot chain that drew the large chain was broken, and in order to fix this boiler chain, I shut the little engine down, which was running. I did that because it pulls this dust chain, and the little pilot chain was broken. Before I went on to fix that little chain, I had the engine shut down. -I would think it was a part of my duty to shut down the engine, if I wanted to repair the chain. It would not look advisable for it to run all the time when it was not doing anything. I had authority to shut it down to overhaul this chain; that is, the little chain that pulls the big chain, and being a practical man, I knew there was some trouble in the back end of the house— somewhere in the main big line of chain that little pilot chain dragged. And so I stepped to the boiler-room door, and John Southerland and Henry Peterson were there. Henry Peterson was fireman and John Southerland was his helper. John Southerland was looking right at me, and so was Peterson. They knew positively something was wrong there, as they always know. I told them, I says ‘John, don’t start this engine up, because I am going to the rear of the dust house to see what the trouble is, and don’t start it until I notify you, or come myself.’ Henry Peterson was standing right there and heard it all. I meant it for both. • Of course, Henry was the fireman. John was the operator of *211this engine, and be is tbe one tbat generally stopped and started it. Jobn was tbe operator. He operated it nearly all tbe time. So I went to tbe rear end of the dust bouse. Henry was fireman; Jobn was bis helper.”
Witness further testified tbat after mailing tbe necessary repairs he-started to step over tbe chain and was caught and injured, and on cross-examination be said: “Jobn Southerland was helper to tbe fireman, who was Henry Peterson, and who looked out for tbe furnaces. He just pulled little chips from tbe bead in tbe draw and let tbe dust run down, and kept it pushed down with a stick. He looked after tbe large boilers. Wallace was tbe belt-maker, and looked after tbe belts. Jobn Southerland was helper to Henry Peterson; was not hired by me, and I don’t know anything about him. Jobn Southerland was dust-cutter; he went in tbe dust bouse and cut tbe dust, started tbe engine and stopped tbe engine whenever Henry told him be wanted dust, and whenever be thought they needed any dust. He was just Henry Peterson’s helper — just dust-cutter. He would go in tbe bouse and start and stop tbe mill engine; be bad to do tbat to cut bis dust. When Jobn wasn’t there Henry Peterson did tbat. John was helping Henry Peterson. He was assisting Henry Peterson in operating tbe engine. My duties were to go around and see tbat everything was kept in running order. I was notified when there was anything wrong. It was my duty to keep tilings running, to keep them in good condition. I was not foreman. Mr. Eowe was foreman. Jobn Southerland bad certain things to do. Eiehard Wallace bad certain things to do. Peterson bad a certain job to do. They were all doing certain jobs in and about operating and running tbe mill. It was my duty to see that all these things were kept in fit — in good order. I was not working in tbe same department with them unless something happened and I was called in. J was overseer of the same things they were doing — looking after the same machinery they were running.”
Jobn Southerland, witness for plaintiff, testified: “I bad been working there about two years off and on. Henry Peterson worked in tbe room with me. Henry Peterson’s duties were — he was water carrier. My duties were to cut dust when be told me to, and every day or two, when tbe big mill stopped, I started up tbe dust engine and cut there— every morning piled up ashes out of tbe ash box, and did just anything be told me — whatever Henry Peterson told me to do. I know Mr. Cook. I was right there when Mr. Cook got hurt. Always when be stopped tbe engine be would come to us and tell us not to start it up until be notified us. He came in there and told us tbat day, says, ‘I have stopped tbe engine’; be bad to go back to tbe back end of tbe dust *212bouse, and says, ‘Don’t start it until I notify you.’ Pretty soon after be went in there and went to work I went out to the green run (meaning the yard where the green lumber was piled). I stayed up there I reckon twenty-five minutes. When I came back the steam was getting kind of low in the furnace — burned up pretty well, and Mr. Henry told me to start up the engine and cut him some dust. I asked him was Mr. Cook gone, and .he says, ‘Yes, he has gone out,’ and so I went ahead and started up the engine, and it run about four or five yards, and the belt commenced slipping on it, and would not pull, and so I prized it back and started it again, and I heard somebody holler, and I looked back in there and saw Richard Wallace run back in there, and I went there to see what the trouble was, and Mr. Cook was hanging in the chain, holding up there with his hands.”